DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/014838) in view of Weiss (US 2014/0327945). 
Regarding Claims 1 and 17, Neumann teaches a lidar system and method [Fig 10A; 0001] comprising: a light source configured to emit pulses of light [#1056 of Fig 10A, 0184-88]; a scanner configured to scan at least a portion of the emitted pulses of light along an interlaced scan pattern [#1058, #1060, #1062 of Fig 10A, 10B, Fig 15; 0184-88] , wherein the scanner comprises: a first scanning mirror configured to scan the portion of the emitted pulses of light [#1058, #1060, #1062 of Fig 10A, 10B, Fig 15; 0175; 0184-88; 0198-0201] substantially parallel to a first scan axis to produce a plurality of scan lines of the interlaced scan pattern, wherein each scan line is oriented substantially parallel to the first scan axis [Fig 10A-15; 0175; 0184-88; 0198-0201]; and a second scanning mirror configured to distribute the scan lines along a second scan axis that is substantially orthogonal to the first scan axis [Fig 10A-15; 0175; 0184-88; 0198-0201], wherein the scan lines are distributed in an interlaced manner [Fig 10A-15; 0175; 0184-88; 0198-0201], and a receiver configured to detect at least a portion of the scanned pulses of light scattered by a target located a distance from the lidar system [0192; 0337-38]. Neumann broadly teaches wherein: the scan lines of the interlaced scan pattern comprise a first scan line, a second scan line, and a third scan line; the second scan line is disposed between the first and third scan lines; and 
Regarding Claim 2, Neumann also teaches wherein: the interlaced scan pattern comprises a plurality of even scan lines comprising the second scan line and a plurality of odd scan lines comprising the first and third scan lines; and the scan lines being distributed in the interlaced manner comprises: each pair of adjacent even scan lines is separated by an odd scan line; each pair of adjacent odd scan lines is separated by an even scan line; and the even scan lines are scanned after the odd scan lines are scanned [Fig 10A-15; 0175; 0184-88; 0198-0201]. Weiss additionally teaches this limitation in [0149-56]. 
Regarding Claims 10 and 20, Neumann also teaches wherein the scanner is further configured to scan the portion of the emitted pulses of light along a non-interlaced scan pattern, wherein the scan lines are scanned sequentially, wherein: the second scan line is scanned after 
Regarding Claim 11, Neumann also teaches wherein the interlaced scan pattern is configured to provide a higher frame rate than the non-interlaced scan pattern [Fig 10A-15; 0175; 0184-88; 0198-0201]. Weiss additionally teaches this limitation in [0149-56].
Regarding Claim 12, Neumann also teaches a processor configured to instruct the scanner to switch from scanning along the non-interlaced scan pattern to scanning along the interlaced scan pattern [Fig 10A-15; 0175; 0184-88; 0198-0201]. Weiss additionally teaches this limitation in [0149-56].
Regarding Claim 14, Neumann also teaches wherein: the first scanning mirror is driven repeatedly in a back-and-forth motion by a galvanometer scanner; and each scan line corresponds to a single forward or backward motion of the galvanometer scanner [0015; 0019; 0078; 0175; 0182-88; 0192; 0198-0201; 0303; 0306; 0345]. Weiss additionally teaches this limitation in [0149-56].
Regarding Claim 15, Neumann also teaches wherein the first scanning mirror is a polygon mirror comprising two or more reflective surfaces, wherein: the polygon mirror is configured to continuously rotate in one direction about a rotation axis of the polygon mirror; and the portion of the emitted pulses of light are reflected sequentially from the reflective surfaces as the polygon mirror is rotated, resulting in the portion of the emitted pulses of light being scanned substantially parallel to the first scan axis to produce the plurality of scan lines, wherein each scan line corresponds to a reflection from one of the reflective surfaces [0015; 
Regarding Claim 16, Neumann also teaches a processor configured to determine the distance from the lidar system to the target based at least in part on a round-trip time of light for an emitted pulse of light to travel from the lidar system to the target and back to the lidar system [0015; 0019; 0078; 0175; 0182-88; 0192; 0198-0201; 0303; 0306; 0345]. Weiss additionally teaches this limitation in [0149-56].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/014838) and Weiss (US 2014/0327945), as applied to claim 1 above, and further in view of Hall (US 2017/0350983).
Regarding Claim 3, Neumann broadly teaches wherein: the odd scan lines are used to produce a first partial-resolution point cloud; the even scan lines are used to produce a second partial-resolution point cloud; and the first and second partial-resolution point clouds are combined to produce a full- resolution point cloud [0135; 0175; 0184-88; 0192; 0198-0201; 0303; 0306; 0345]. Hall teaches wherein: the odd scan lines are used to produce a first partial-resolution point cloud; the even scan lines are used to produce a second partial-resolution point cloud; and the first and second partial-resolution point clouds are combined to produce a full- resolution point cloud [0004-08; 0046-56]. It would have been obvious to modify the system of Neumann to include partial point clouds to allow for faster processing, and improved image resolution. 

Claim 4-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/014838) and Weiss (US 2014/0327945), as applied to claim 1 above, and further in view of Song (US 2008/0284704). 
Regarding Claims 4 and 18, Neumann also teaches wherein the interlaced scan pattern is an n-fold interlaced scan pattern comprising n sub-scans, wherein: n is an integer [0135; 0175; 0184-88; 0192; 0198-0201; 0303; 0306; 0345]. Neumann does not explicitly teach – but Song does teach wherein the interlaced scan pattern is an n-fold interlaced scan pattern comprising n sub-scans, wherein: n is an integer greater than or equal to 2; each sub-scan comprises two or more of the scan lines of the interlaced scan pattern; the n sub-scans are scanned sequentially wherein a first sub-scan of the n sub-scans is scanned prior to a second sub-scan; and adjacent scan lines of a particular sub-scan are separated from one another by (n-1) intermediate scan lines of other sub-scans [0014-20; 0036; 0043; 0067]. It would have been obvious to modify the system of Neumann to specify a number of sub-scans and a number of n-folds in order to reduce processing time, reduce or increase desired output resolution. 
Regarding Claim 5, Neumann does not explicitly teach – but Song does teach wherein: the other sub-scans comprise (n-1) sub-scans of the n sub-scans which are different from the particular sub-scan; and the (n-1) intermediate scan lines located between the adjacent scan lines of the particular sub-scan comprise one scan line from each of the other sub-scans [0014-20; 0036; 0043; 0067]. It would have been obvious to modify the system of Neumann to specify a number of sub-scans and a number of n-folds in order to reduce processing time, reduce or increase desired output resolution.
Regarding Claim 6, Neumann broadly teaches wherein: the interlaced scan pattern comprises N scan lines; and each sub-scan comprises approximately N/n scan lines [0135; 0175; 
Regarding Claim 7, Neumann broadly teaches wherein: n=2; and the interlaced scan pattern is a 2-fold interlaced scan pattern comprising the first sub-scan and the second sub-scan [0135; 0175; 0184-88; 0192; 0198-0201; 0303; 0306; 0345]. Song teaches wherein: n=2; and the interlaced scan pattern is a 2-fold interlaced scan pattern comprising the first sub-scan and the second sub-scan [0014-20; 0036; 0043; 0067]. It would have been obvious to modify the system of Neumann to specify a number of sub-scans and a number of n-folds in order to reduce processing time, reduce or increase desired output resolution.
Regarding Claim 8, Neumann does not explicitly teach – but Song does teach wherein: n=4; and the interlaced scan pattern is a 4-fold interlaced scan pattern comprising four sub-scans [0014-20; 0036; 0043; 0067]. It would have been obvious to modify the system of Neumann to specify a number of sub-scans and a number of n-folds in order to reduce processing time, reduce or increase desired output resolution.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/014838), Weiss (US 2014/0327945) and Song (US 2008/0284704)., as applied to claim 4 and 18 above, and further in view of Hall (US 2017/0350983). 
Regarding Claims 9 and 19, Neumann does not explicitly teach wherein: the n-fold interlaced scan pattern is scanned in a time period ΔT full-resolution point clouds based on the n-.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/014838) and Weiss (US 2014/0327945), as applied to claim 12 above, and further in view of Dussan (US 2016/0047903).
Regarding Claim 13, Neumann does not explicitly teach – but Dussan does teach wherein the processor is configured to instruct the scanner to switch from the non-interlaced scan pattern to the interlaced scan pattern based at least in part on a driving condition of a vehicle in which the lidar system is operating, wherein the driving condition comprises determining that the target is within a particular threshold distance of the lidar system or that the target has a speed with respect to the lidar system above a particular threshold speed [0003; 0048; 0052; 0059; 0113; 0175]. It would have been obvious to modify the system of Neumann to include controls based on threshold distance from a target in order to dynamically optimize resolution, reduce pixel saturation in the final output image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645